KAREN LECRAFT HENDERSON, Circuit Judge, concurring:

If you’ll be my bodyguard,


I can be your long lost pal!


I can call you Betty,


And Betty, when you call me,


You, can call me Al!


You Can Call Me Al

by Paul Simon
I concur in the majority’s conclusion that, insofar as the Union’s proposal (to require that management address unit employees by their civilian titles during labor negotiations) seeks only to set “ground rules” for negotiations and grievances, it does not regulate a “condition of employment” of bargaining unit members or of supervisory personnel. The proposal is therefore negotiable, I suppose; but the wisdom of negotiating it is a different matter. Where will it end? Will addressing negotiators by first names be permitted? Prohibited? Required? What about nicknames? Or tone or volume of voice? To engage in bargaining over such minutiae, which the majority notes has nothing to do with any substantive condition of employment, is a waste of everyone’s time as this litigation manifests.
If the proposal were judged to regulate a substantive condition of employment of unit employees (a determination that the Authority did not expressly make but that the majority posits briefly in its alterna*196tive analysis, maj. op. at 193), then I would uphold the FLRA’s determination that the proposal is nonnegotiable under Cherry Point because it seeks to regulate the conditions of employment of supervisory personnel as well. It seems to me that if the manner in which a bargaining unit member is addressed by a supervisor is a condition of the member’s employment, then the manner in which a supervisor is required to address a member must likewise be deemed a condition of the supervisor’s employment. At a minimum the Authority could reasonably reach the conclusion that it is a condition of employment within the meaning of 5 U.S.C. § 71Q3(a)(1.). *

 I disagree with the majority's position that "no deference is due to the Authority’s negotiability determination, because the FLRA purported to interpret a decision of this court,” maj. op. at 50. The Authority's decision below construed not only the court's decision in Cherry Point but also the statutory term "condition of employment” in section 7103(a)(13). The Authority’s interpretation of the statutory language is due deference. See U.S. Dep’t of Air Force v. FLRA, 949 F.2d 475, 480 (D.C.Cir.1991) ("Congress explicitly entrusted to FLRA responsibility to resolve ‘issues relating to the duty to bargain in good faith under § 7117(c),’ 5 U.S.C. § 7105(a)(2)(E), and specified that the Authority’s decisions should be reversed only when arbitrary or capricious.... In keeping with the Statute’s text, and corresponding Supreme Court instructions, this court upholds the Authority’s negotiability conclusions when they are 'reasonable and defensible.’ ”) (quoting Dep't of Treasury, Bureau of Alcohol, Tobacco, & Firearms v. FLRA, 857 F.2d 819, 821 (D.C.Cir.1988) (quoting Bureau of Alcohol, Tobacco, and Firearms v. FLRA, 464 U.S. 89, 97, 104 S.Ct. 439, 444, 78 L.Ed.2d 195 (1983); citing Chevron U.S.A. Inc. v. Natural Res. Defense Council, Inc., 467 U.S. 837, 844, 104 S.Ct. 2778, 2782-83, 81 L.Ed.2d 694 (1984))).